IN THE SUPREME COURT OF MISSISSIPPI

                                    NO. 2002-CA-01651-SCT

3M COMPANY f/k/a MINNESOTA MINING AND
MANUFACTURING COMPANY

v.

SIMEON JOHNSON, JAMES CURRY, BOBBY JOE
LAWRENCE AND PHILLIP PATE


DATE OF JUDGMENT:                             01/30/2002
TRIAL JUDGE:                                  HON. JANNIE M. LEWIS
COURT FROM WHICH APPEALED:                    HOLMES COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                      DONNA BROWN JACOBS
                                              JOHN C. HENEGAN
                                              W. WAYNE DRINKWATER, JR.
                                              MARGARET OERTLING CUPPLES
ATTORNEYS FOR APPELLEES:                      SUZANNE GRIGGINS KEYS
                                              PRECIOUS TYRONE MARTIN
                                              ISAAC K. BYRD, JR.
                                              PATRICK C. MALOUF
                                              TIMOTHY W. PORTER
NATURE OF THE CASE:                           CIVIL - PERSONAL INJURY
DISPOSITION:                                  REVERSED AND RENDERED - 01/20/2005
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE COBB, P.J., CARLSON AND DICKINSON, JJ.

       CARLSON, JUSTICE, FOR THE COURT:

¶1.    This asbestos-related case was filed on April 28, 2000, in the Circuit Court of Holmes

County by over 150 plaintiffs, including James Curry, Bobby Joe Lawrence, Phillip Pate and

Simeon Johnson (“Plaintiffs”) against approximately 62 defendants1, one of which was


       1
         By the time trial began, only seven defendants remained in the case: ACandS, Inc., Dresser
Industries, Inc., General Refractories, Quigley Company, New Harbison-Walker, Guard-Line, and 3M.
Minnesota Mining and Manufacturing Company (“3M”), a manufacturer of protective masks.

On September 28, 2000, Judge Jannie M. Lewis entered a Case Management Order which

provided that the plaintiffs’ counsel were to designate ten plaintiffs among their initial group

to be tried jointly against all defendants against whom those plaintiffs in the trial group alleged

claims. The defendants moved for a separate trial for each plaintiff, arguing that a joint trial of

unrelated claims would be unduly prejudicial; however, the trial court denied the motion. Trial

commenced on October 1, 2001, and after three weeks of testimony, the jury returned six

separate verdicts based on special interrogatories in favor of each plaintiff for $25 million in

compensatory damages.2 The jury denied the plaintiffs’ claims for punitive damages. The trial

court denied 3M’s post-trial motions including a motion for a judgment notwithstanding the

verdict. Therefore, 3M obtained entry of a Miss. R. Civ. P. 54(b) judgment and timely filed this

appeal.

                  FACTS AND THE PROCEEDINGS IN THE TRIAL COURT

3M Products:

¶2.       The 3M products at issue in the case sub judice are the 8500 dust mask and the 8710

disposable respirator. Neither product contains asbestos; however, only the 8710 mask was

designed to reduce exposure to respirable fibers, including asbestos. The 8500 mask, first

manufactured in 1962, was designed to keep nontoxic nuisance dusts out of the wearer’s nose

and mouth. 3M claims that it never represented the 8500 mask as suitable for protection from

asbestos. 3M’s packaging for the 8500 mask stated that the mask was suitable only for non-



          2
         Immediately before trial, two plaintiffs settled. One plaintiff settled before paintiffs finished their
case-in-chief. Another plaintiff failed to testify or offer any other proof and was dismissed.

                                                       2
toxic substances. For toxic dusts and vapors, the packaging directed the user to “use

NIOSH/USBM approved masks.”3 However, in 1978, 3M added warnings to the box containing

the 8500 mask, cautioning the user not to use the mask around asbestos. 3M later placed this

warning on the mask itself.

¶3.     In 1972, 3M introduced the 8710 disposable respirator for protection against

pneumoconiosis-producing and fibrosis-producing dusts, including asbestos. The United States

Occupational Safety and Health Administration (“OSHA”) approved the 8710 respirator for use

in environments where exposures to certain substances, including asbestos, did not exceed ten

times the permissible exposure limit (“PEL”). Federal regulations required that 3M submit the

8710's packaging, including the instructions and other data, to NIOSH for approval. In 1986,

3M voluntarily withdrew the 8710 respirator for use with asbestos after OSHA reduced the

PEL for asbestos from 2 fibers/cc of air to .2 fibers/cc.

The Plaintiffs:

¶4.     James Curry, 65 at the time of trial, had worked for various railroad companies for

approximately 31 years, beginning in 1957 and ending in 1989. Curry testified that he worked

as a laborer, a car helper and a car man, all without wearing a mask or a respirator. For five

years, Curry did drywall repair also without respiratory protection. In the late 1960s, Curry

began working as a welder. While welding, he wore a mask to protect against welding fumes.

Curry testified that he was instructed to wear a mask by his foreman. He also testified that he

did not wear any type of mask between the years of 1982 until 1989.



        3
        NIOSH is the National Institute for Occupational Safety and Health. USBM is the United States
Bureau of Mines.

                                                     3
¶5.     Curry was examined, at the request of his attorney, by Dr. Obie McNair, a board

certified pulmonologist. Dr. McNair diagnosed Curry with pleural thickening4 and asbestosis

caused by exposure to asbestos. However, Dr. McNair placed no restrictions on Curry’s

activities. Dr. McNair noted in his records that Curry informed him that he did not wear a

respirator while working. Curry now performs grounds and building maintenance work. Curry

is also able to walk three to four miles per day. Based on the evidence presented at trial, the

jury allocated twenty percent of Curry’s damage award, or $5 million, to 3M.

¶6.     Simeon Johnson, 53 at the time of trial, testified that he worked for twenty-four years

before he became disabled from a knee injury. For fifteen of those years, Johnson worked in

environments where he claimed he was exposed to asbestos without respiratory protection.

Johnson testified that he only wore a 3M mask during the one year that he worked at Superior

Coach. Although Johnson did not work with asbestos products at Superior Coach, he testified

that during approximately ten 30-minute periods, he was in the same large building as other

workers who used pipe covering and insulating cement.

¶7.     Johnson was also examined by Dr. McNair, who testified that Johnson told him during

their visit that he did not use respiratory protection while he worked. Dr. McNair diagnosed

Johnson with mild asbestosis and placed no restrictions on his activities. The jury allocated 25

percent of Johnson’s damages to 3M–an award of more than $6 million.




        4
         The pleura is the thin membrane covering the lungs and lining the inside of the chest walls. When
the pleura is irritated, adhesions can form, causing the pleural layers to stick together. This condition can be
caused by asbestos exposure, pneumonia, tuberculosis or trauma.


                                                       4
¶8.     Bobby Joe Lawrence, 56 at the time of trial, testified that he only wore a mask or

respirator while he was working at Ingalls Shipbuilding and Halter Marine. However, Lawrence

also worked on automobile brakes for approximately 28 years, but he never wore any

respiratory protection. Lawrence’s primary job at Halter Marine and Ingalls was sandblasting,

for which he wore a full suit and airfed hood.

¶9.     Lawrence was examined by Dr. McNair and was diagnosed with mild pleural thickening.

Dr. McNair placed no restrictions on Lawrence’s activities. The jury found 3M twenty percent

liable for Lawrence’s claimed injuries and awarded him $5 million.

¶10.    Phillip Pate, 49 at the time of trial, worked for 23 years until he became disabled by

Guillain-Barre syndrome,5 a neurological condition unrelated to asbestos exposure. Pate

testified that during the three years he worked at Medart Lockers he wore a mask or respirator

three or four times a year while replacing insulation bricks, and three or four times a month

while replacing pipe insulation. Pate also testified that he wore protective masks and

respirators while he was employed at Colonial Homes.

¶11.    Pate was examined by Dr. McNair, who diagnosed Pate with asbestosis. Dr. McNair

placed no restrictions on Pate’s activities based on this diagnosis. The jury allocated 25

percent of Pate’s damage award, or more than $6 million, to 3M.




        5
          Guillain-Barré (Ghee-yan Bah-ray) Syndrome, also called acute inflammatory demyelinating
polyneuropathy and Landry's ascending paralysis, is an inflammatory disorder of the peripheral nerves-those
outside the brain and spinal cord. It is characterized by the rapid onset of weakness and, often, paralysis of
the legs, arms, breathing muscles and face.

                                                      5
Jury Selection:

¶12.    During voir dire, prospective jurors revealed that a widespread asbestos campaign had

been waged in Holmes County. Venire members disclosed that “informational sessions” had

occurred at which attendees were encouraged to bring asbestos claims. Some of the sessions

took place in the same courtroom where the trial was being held. These sessions were intended

to both recruit asbestos plaintiffs and educate the county about the dangers of asbestos.

¶13.    During these informational sessions, potential plaintiffs were screened for asbestos-

related diseases, which usually consisted of a chest x-ray taken by a technician. Sixty percent

of the venire admitted to having worked for employers whose employees had been screened.

More than ten percent of the venire had been screened. Venire members also testified that they

believed “most” of Holmes County had been touched by this campaign. The trial court denied

the defendants’ motion to strike the venire, grant a mistrial or change venue. The trial court

also denied the defendants’ request for discovery to determine the scope and effects of the

asbestos campaign.

¶14.    Two different venires were required before a jury with alternates could be seated.6 The

trial court initially refused to sustain for-cause challenges based on the first venire members’

relationships to the plaintiffs or their counsel or venire members’ potential exposure to

asbestos. The trial court later sustained such challenges as to the second venire, but did not

disqualify some previously-seated jurors on like grounds. However, before voir dire of the

second panel, the trial court did reverse its position on challenges for cause and struck those


        6
          Jury selection began on a Thursday, but so few people appeared that the trial court exhausted the
first venire before the court could seat a full jury. The court issued additional summones, and jury selection
continued the following Monday with a second venire panel.

                                                      6
jurors chosen from the first venire who had been unsuccessfully challenged for cause based

on their having taken part in any asbestos screening.

The Trial:

¶15.    Pursuant to the case management order, a ten-plaintiff trial group was selected for trial.

Each plaintiff claimed unprotected asbestos exposure in the workplace, and the four plaintiffs

at issue in this appeal also claimed protected asbestos exposure which allegedly occurred

while wearing respiratory protection. All defendants at trial either made or distributed

asbestos-containing products except for 3M, which manufactured respiratory protection

equipment.     Four     plaintiffs   claimed   that       3M   published   misleading   or   insufficient

advertisements and product literature about its respiratory products and that the products were

defectively designed.

¶16.    At trial each plaintiff testified regarding working in “dusty” working conditions, often

without respiratory protection. Although plaintiffs admitted that they did not know that they

were working around asbestos and had no knowledge of what products contained asbestos,

some mentioned names of manufacturers or products that they allegedly saw at their work

sites. No plaintiff, however, offered any evidence that any such product contained asbestos.

Furthermore, no plaintiff provided any evidence that he was exposed to asbestos while wearing

a 3M product.




                                                      7
¶17.    Three expert witnesses testified for the plaintiffs. Dr. David Egilman, an internist who

did not examine the plaintiffs, testified generally about the dangers of asbestos. However, he

could not offer any testimony that any plaintiff was exposed to asbestos. Nor could he offer

any testimony regarding the plaintiffs’ medical conditions.

¶18.    Dr. Obie McNair examined each plaintiff one time as a screening doctor hired by the

Plaintiffs’ attorneys. He testified that each plaintiff suffered from an asbestos-related medical

condition. In making this determination, Dr. McNair relied on X-rays which he believed

showed changes consistent with asbestos exposure and a number of other causes. Dr. McNair

also relied heavily on each plaintiff’s own statement that he had worked around asbestos,

though each plaintiff conceded at trial that this was beyond his personal knowledge. Dr.

McNair also testified that plaintiffs’ use of respiratory protection was important to his

evaluation and that it was his practice to ask about the use of respiratory protection. However,

Dr. McNair’s records revealed that Simeon Johnson and James Curry denied using respiratory

protection. Dr. McNair also testified that if Bobby Joe Lawrence or Phillip Pate had

mentioned using respiratory protection, he would have noted it in their records. No such

notations appeared in his records.

¶19.    Professor Henry Glindmeyer was the plaintiffs’ final expert witness. His testimony

related to the 3M products at issue–the 8500 dust mask and the 8710 disposable respirator.

Professor Glindmeyer challenged the design of 3M’s products and criticized 3M’s product

literature and advertising. However, Glindmeyer was unable to provide testimony that any of

the plaintiffs reviewed or relied on any advertisements, packaging or other representation by

3M. There was also no evidence that any of the plaintiffs’ employers had done likewise.


                                                     8
¶20.       The trial court denied 3M’s motion for a directed verdict, and the six plaintiffs’ claims

were submitted to the jury. During deliberations, it became apparent that the jury would not be

able to reach a verdict. The trial court then issued a Sharplin charge asking the jurors to re-

examine their views, and if appropriate, reach a verdict. See Sharplin v. State, 330 So. 2d 591,

596 (Miss. 1976). Thirty minutes later, the jury returned six verdicts, awarding each plaintiff

$25 million in compensatory damages.7 For Johnson and Pate, the jury apportioned fault as

follows:

           ACandS: 35%, Dresser: 35%, 3M: 25%, and other companies or individuals:
           5%.

For Curry and Lawrence, the jury’s apportionment was as follows:

           ACandS: 60%, 3M: 20%, other companies and individuals: 20%.

The jury found for the defendants on the plaintiffs’ claims for punitive damages. After the trial

court denied 3M’s post-trial motions, 3M obtained entry of a final judgment and timely filed

this appeal.

                                            DISCUSSION

           I. Joinder

¶21.       In issues regarding improper joinder, this Court employs a deferential standard of

review. Janssen Pharmaceutica, Inc. v. Bailey, 878 So. 2d 31, 45 (Miss. 2004); Janssen

Pharmaceutica, Inc. v. Armond, 866 So. 2d 1092, 1095 (Miss. 2004). See also Ill. Cent.

R.R. v. Travis, 808 So. 2d 928, 931 (Miss. 2002); Donald v. Amoco Prod. Co., 735 So. 2d 161,




           7
         Each verdict was for the amount and percentage of fault requested by the plaintiffs’ counsel in
closing argument.

                                                   9
181 (Miss. 1999); Estate of Jones v. Quinn, 716 So. 2d 624, 626 (Miss. 1998); Beech v. Leaf

River Forest Prods., Inc., 691 So. 2d 446 (Miss. 1997); Bobby Kitchens, Inc. v. Miss. Ins.

Guar. Ass'n, 560 So. 2d 129, 135 (Miss. 1989); Miss. State Highway Comm'n v. Rogers, 240
Miss. 529, 128 So. 2d 353, 358 (1961).

¶22.    This Court has recently analyzed Mississippi’s joinder criteria in mass tort litigation.

See Janssen Pharmaceutica, Inc. v. Jackson, 883 So. 2d 91 (Miss. 2004); Janssen

Pharmaceutica Inc. v. Keys, 879 So. 2d 446 (Miss. 2004); Bailey, 878 So. 2d 31; Janssen

Pharmaceutica, Inc. v. Scott, 876 So. 2d 306 (Miss. 2004); Janssen Pharmaceutica, Inc. v.

Grant, 873 So. 2d 100 (Miss. 2004); Armond, 866 So. 2d 1092. All involved multiple

unrelated plaintiffs alleging personal injury from ingesting the prescription drug Propulsid. In

each case, this Court found that the plaintiffs were improperly joined in a single action both

for pre-trial purposes and, in Bailey, for trial. The decisions are based on this Court’s finding

that the personal injury claims did not arise from the same transaction or occurrence, even

though all plaintiffs took the same drug.

¶23.    For the same reasons, we now find that the plaintiffs in the case sub judice were

improperly joined as well, as the only similar trait shared by the plaintiffs is the alleged

exposure to asbestos at some point in their work history. The plaintiffs worked in different

occupations, for different employers, at different times, were exposed to different products

and used different respiratory protection equipment or no respiratory protection equipment

at all. Although the plaintiffs were of varying ages, had different work histories, different

exposures and different diagnoses, the jury returned identical damage awards.



                                                 10
¶24.    Also, in the case sub judice, the plaintiffs sued multiple defendants based on multiple

theories of causation. These defendants were required to defend themselves alongside

unrelated defendants. From 3M’s perspective, it was the only defendant in the suit which did

not manufacture or distribute a product containing asbestos. Therefore, not only were the

plaintiffs’ claims lacking in a similar transaction or occurrence, but the defendants were

improperly joined as well pursuant to Miss. R. Civ. P. 20(a).

¶25.    Rule 20(a) requires that the “causes of action arise out of the same transaction or

occurrence” and that “there is a question of law or fact common to all the plaintiffs.” Ill. Cent.

R.R. v. Travis, 808 So. 2d at 935. Immediately following the decision in Armond, we amended

the comment to Rule 20 to clarify the meaning of the phrase “transaction or occurrence.” The

comment now states that “[t]he phrase ‘transaction or occurrence’ requires that there be a

distinct litigable event linking the parties.” Miss. R. Civ. P. 20 cmt.              Although asbestos

litigation is a “mature tort” as discussed in dicta in Armond, this Court does not intend, nor

will we proceed to exempt such cases from the requirements of Rule 20.

¶26.    The plaintiffs argue that the trial court properly made a case-by-case analysis as dictated

under Rule 20(a). The plaintiffs likewise argue that the language found in Armond deems

asbestos cases to be “mature torts” and, thus, not affected by the changes to the joinder rule.

The plaintiffs further argue that the jury was not confused or overwhelmed by the amount of

testimony offered to prove the six plaintiffs’ claims against the seven defendants. Finally, the

plaintiffs contend that separate trials would have created an unnecessary expense.

¶27.    3M argues the plaintiffs failed to satisfy both requirements of Rule 20(a). First, 3M

argues there is no “common identifiable wrongful act” causally connected to each plaintiff’s

                                                  11
alleged harm. 3M argues this is evident because the plaintiffs are suing different defendants.

Second, 3M contends the factual and legal questions between each plaintiff and the particular

defendant or defendants that the plaintiff sued are unique not only to each plaintiff but to each

defendant. 3M further alleges that they were prejudiced by the misjoinder which was apparent

in the identical jury verdicts for each plaintiff.

¶28.    Following this Court's recent decisions as listed above, we find that the trial court

improperly joined the suits of these six plaintiffs and these seven defendants. The joinder did

not meet the requirements of Miss. R. Civ. P. 20, in that, these actions do not arise out of the

same transaction or occurrence. Although the plaintiffs all allege exposure to asbestos, the

plaintiffs worked in different occupations, for different employers, at different times. Some

of the plaintiffs used respiratory protection equipment while others did not. Also evident of

improper joinder was the identical amounts of damages awarded to each plaintiff. As stated

above, each plaintiff had unique medical histories, work histories, differing exposures and

differing diagnoses which were presented to the jury. There was also no evidence of any

medical bills or expenses provided by the plaintiffs. However, thirty minutes after stating that

they were deadlocked and receiving the Sharplin charge, the jury awarded each plaintiff $25

million in compensatory damages.

¶29.    In this case, each plaintiff has his own individual combination of facts and evidence

surrounding the alleged exposure to asbestos. Also, each plaintiff has his own set of facts as

they relate to each defendant. Therefore, there was no single transaction or occurrence

connecting all of these plaintiffs to all of these defendants to justify joinder pursuant to Rule

20.     However, this was a products liability case in regards to these four plaintiffs’ claims


                                                     12
against 3M. Because we also find that these plaintiffs failed to establish a prima facie case

showing the elements of a cause of action, this case is reversed and rendered as to these

plaintiffs and their claims against 3M. As to the remaining plaintiffs not in the initial trial

group, the trial judge shall, consistent with this opinion and our prior cases, sever and transfer

the claims of those plaintiffs to an appropriate venue if those plaintiffs elect to proceed to

trial. Pursuant to the recent decisions of this Court, the trial court shall also make the

appropriate determination as to whether severance is proper as to each defendant against whom

a plaintiff alleges a claim.

         II. Motion for JNOV and New Trial

¶30.     The standard of review for a denial of a judgment not withstanding a verdict is well

settled. Pursuant to this standard, this Court will:

         consider the evidence in the light most favorable to the [non-moving party],
         giving that party the benefit of all favorable inference that may be reasonably
         drawn from the evidence. If the facts so considered point so overwhelmingly in
         favor of the [moving party] that reasonable [jurors] could not have arrived at a
         contrary verdict, [we are] required to reverse and render. On the other hand if
         there is substantial evidence in support of the verdict, that is, evidence of such
         quality and weight that reasonable and fair minded jurors in the exercise of
         impartial judgment might have reached different conclusions, affirmance is
         required.

Munford, Inc. v. Fleming, 597 So. 2d 1282, 1284 (Miss. 1992) (citing Litton Systems, Inc.,
449 So. 2d at 1214.)

         The above standards of review, however, are predicated on the fact that the trial
         judge applied the correct law. Under the standard of review applicable to
         discretionary matters, this Court first asks if the court below applied the correct
         legal standard. See Detroit Marine Engineering v. McRee, 510 So. 2d 462, 467
         (Miss.1987). If the trial court "has exercised its discretionary authority against
         a substantial misperception of the correct legal standards, our customary
         deference to the trial court is pretermitted, [citations omitted] for the error has
         become one of law." Nationwide Mut. Ins. Co. v. Evans, 553 So. 2d 1117, 1119


                                                       13
        (Miss.1989) (citing Burkett v. Burkett, 537 So. 2d 443, 446 (Miss.1989));
        Southern v. Glenn, 568 So. 2d 281, 284 (Miss.1990); Gibson v. Manuel, 534
So. 2d 199, 204 (Miss.1988).

Sperry-New Holland, a Div. of Sperry Corp. v. Prestage, 617 So. 2d 248, 252 (Miss. 1993).

¶31.    A motion for JNOV tests the legal sufficiency of the evidence supporting the verdict,

not the weight of the evidence. Tharp v. Bunge Corp., 641 So. 2d 20, 23 (Miss. 1994) (citing

Goodwin v. Derryberry Co., 553 So. 2d 40, 42 (Miss. 1989); Stubblefield v. Jesco, Inc., 464
So. 2d 47, 54 (Miss. 1984)). See also Corley v. Evans, 835 So. 2d 30 (Miss. 2003). In asking

for a judgment as a matter of law, 3M is asking this Court to hold that the verdict reached by

the jury may not stand. See Jesco, Inc. v. Whitehead, 451 So. 2d 706, 713 (Miss. 1984)

(Robertson, J., specially concurring).

        Where a motion for j.n.o.v. has been made, the trial court must consider all of
        the evidence--not just evidence which supports the non-movant's case--in the
        light most favorable to the party opposed to the motion. The non-movant must
        also be given the benefit of all favorable inferences that may reasonably be
        drawn from the evidence. If the facts and inferences so considered point so
        overwhelmingly in favor of the movant that reasonable [jurors] could not have
        arrived at a contrary verdict, granting the motion is required. On the other hand,
        if there is substantial evidence opposed to the motion, that is, evidence of such
        quality and weight that reasonable and fairminded [jurors] in the exercise of
        impartial judgment might reach different conclusions, the motion should be
        denied and the jury's verdict allowed to stand. See, e.g., General Tire and
        Rubber Co. v. Darnell, 221 So. 2d 104, 105 (Miss. 1969); Paymaster Oil Co.
        v. Mitchell, 319 So. 2d 652, 657 (Miss. 1975); City of Jackson v. Locklar, 431
So. 2d 475, 478 (Miss. 1983).

Jesco, Inc., 451 So. 2d 713-14.

¶32.    The issue before this Court is whether the plaintiffs met their burden of proof of

showing that the 3M 8500 dust mask and the 3M 8710 respirator were defective when

manufactured. In order to recover in a products liability action based on a design defect, the


                                               14
plaintiffs must prove that at the time the product left the control of the manufacturer or seller:

(1) the product was designed in a defective manner; (2) the defective condition rendered the

product unreasonably dangerous to the user or consumer; and (3) the defective and

unreasonably dangerous condition of the product was the proximate cause of the plaintiff's

damages. See Miss. Code Ann. § 11-1-63 (Rev. 2002); Lane v. R.J. Reynolds Tobacco Co.,

853 So. 2d 1144, 1147-48 (Miss. 2003). Miss. Code Ann. § 11-1-63 (Rev. 2002) 8 states in

pertinent part that:

        (a) The manufacturer or seller of the product shall not be liable if the claimant
        does not prove by the preponderance of the evidence that at the time the product
        left the control of the manufacturer or seller:
                 (I) 1. The product was defective because it deviated in a material way
                 from the manufacturer's specifications or from otherwise identical units
                 manufactured to the same manufacturing specifications, or
                 2. The product was defective because it failed to contain adequate
                 warnings or instructions, or
                 3. The product was designed in a defective manner, or
                 4. The product breached an express warranty or failed to conform to
                 other express factual representations upon which the claimant justifiably
                 relied in electing to use the product; and
                 (ii) The defective condition rendered the product unreasonably
                 dangerous to the user or consumer; and
                 (iii) The defective and unreasonably dangerous condition of the product
                 proximately caused the damages for which recovery is sought.
        (b) A product is not defective in design or formulation if the harm for which the
        claimant seeks to recover compensatory damages was caused by an inherent
        characteristic of the product which is a generic aspect of the product that cannot
        be eliminated without substantially compromising the product's usefulness or
        desirability and which is recognized by the ordinary person with the ordinary
        knowledge common to the community.

¶33.    At trial the plaintiffs tendered Professor Henry Glindmeyer as an expert in the fields

of environmental engineering and            health,   biomechanical engineering with specialties in


        8
           Although this statute was amended in 2002, the statute is quoted today as it appeared at the time of
the trial of this case.

                                                      15
standards and testing of respiratory protection, the design, manufacture, marketing and

effectiveness of specific respiratory protection devices and corporate knowledge and actions

in developing, designing, testing and marketing respiratory protection. Glindmeyer admitted

he had not been published in the field of asbestos in over forty years and that he had no

education or training in the areas of design, warnings, marketing or advertisements.

Glindmeyer further stated that he had never tested any respiratory protective device, which

includes the two 3M masks in question. As a consultant to respiratory manufacturers,

Glindmeyer stated that he did not hold himself out as one who could effectively communicate

warning information or instruction information for any products, nor did he hold himself out

as one who could effectively communicate through advertising.

¶34.   3M objected to Glindmeyer’s qualifications as an expert:

       We renew our motion to exclude his testimony and argue that he has not been
       qualified in any matter for which he has been offered here. He will not offer
       relevant testimony to this jury. He does not have qualifications to talk about
       performance of any respiratory protection device, which is at issue here. He is
       not a medical doctor and cannot talk about causation issues.
       We don't have anyone who is qualified to talk about design or performance of
       respiratory protection devices which are at issue in this case, the 8500 and the
       8710. What he wants to do is get on the stand and talk about advertising and his
       belief that if advertising mischaracterized the quality or capabilities of the dust
       mask at issue. [sic] He has a total lack of qualifications on that issue. He has told
       the court that he has no training or experience and doesn't hold himself out to
       be an expert with respect to communications on labeling, packaging, advertising.
       He's simply not qualified on those areas, Your Honor.

In further challenging Glindmeyer as an expert, the following exchange took place during

cross-examination:

       Q.      Isn't that true? Now with respect to your work, isn't it true, sir, that you
               have never
               designed --


                                                 16
     MS. KEYS: Your Honor, we --
Q.   -- a single use respirator?
     MS. KEYS: Your Honor, we have gone through this. She asked him
     repeatedly during the voir dire about what he has done or hasn't done.
     This is repetitive.
     THE COURT: Sustained.
Q.   (By Ms. Wells) Dr. Glindmeyer, isn't it true that you have never written
     warnings?
     MS. KEYS: Your Honor, again, we would object. She's just now asking
     him the same question we objected to.
     THE COURT: I don't think it went to warnings.
     MS. WELLS: I don't think so either, Your Honor.
     THE COURT: Overruled.
     MS. KEYS: Yes, Your Honor. She covered everything during voir dire
     when she challenged his expertise in this area.
     THE COURT: Overruled.
Q.   (By Ms. Wells) So with respect to writing warnings or instructions, am
     I correct that you have not ever written warnings or instructions for a
     single use respirator like the 8710?
A.    That's correct.
Q.   You've never written warnings or instructions for dust masks; isn't that
     true?
A.   That's correct.
Q.   You've never written warnings or instructions for any respirator; isn't that
     right?
A.   Correct.
Q.   You've never written warnings or instructions for any product; isn't that
     right?
A.   That's correct.
Q.   You've never published professional articles concerning the filtration
     capabilities of a respirator, have you?
                                       ******
A.   No.
Q.   And you've never published any respirator filtration testing, have you?
A.   Not published, no.
                                       ******
Q.   You've never designed a single use respirator, have you?
                                       ******
A.   No.
Q.   And you've never designed any respirator, have you?
A.   Nope.
Q.   And you've never manufactured a single use respirator, have you?
A.   No.


                                     17
Q.   And you've never manufactured any respirator, have you?
A.   No.
Q.   Dr. Glindmeyer, you have never selected any respirator for any
     workplace, have you?
A.   I have consulted corporations with regard to the selection of respirators
     at their workplace, but I have never personally selected it because I have
     never had a workplace.
Q.   The answer is no. Is that correct?
                                        ******
Q.   You've never written a respiratory protection plan, have you?
A.   No. I have evaluated them.
Q.   You never wore an 8500 or an 8710?
A.   I would never think of wearing one.
                                        ******
Q.   With respect to testing, it's true you have not tested the filtration of the
     8500, have you?
A.   No, I have not.
Q.   You have not tested the filtration of the 8710, have you?
A.   Nope.
Q.   And you have not tested the filtration of any single use respirator. Isn't
     that right?
A.   No.
Q.   Am I correct?
A.   Yes, you are correct.
Q.   So the answer to the question, whether you have ever tested the filtration
     of any single use respirator, the answer is no?
A.   Correct.
Q.   And the same with respect to any respirator, you have not tested the
     filtration?
A.   That's correct, but I have evaluated testing of these products for many
     years.
Q.   . . . Likewise with respect to fit testing for the 8500, the 8710, any single
     use respirator and any respirator, you have never tested it, have you?
A.   No.
Q.   My statement was correct?
A.   Your statement is correct.
Q.   And I have checked the appropriate box here, which is "no" with respect
     to fit testing of any of those kinds devices, isn't that true?
A.   Yes.
Q.   Is it true, sir, that no medical doctor or safety director or any employer
     has told you that he or she was misled by any ad for an 8500 or an 8710?
A.   That's correct.



                                     18
It must also be noted that Glindmeyer was hired as an expert eight weeks before trial. In

answers to interrogatories submitted to the plaintiffs in November 2000, the plaintiffs stated

an expert would testify as to design failure of 3M products. On August 21, 2001, Glindmeyer

submitted his report which made no conclusions as to defective design of the 8710.

Glindmeyer also did not discuss defective design in his deposition. However, the trial court

found 3M was on sufficient notice by the answers to the interrogatories that Glindmeyer would

testify as to defective design of 3M’s products.

¶35.     As an accepted expert in these fields by the trial court, Glindmeyer testified that the

marketing materials associated with the 8500 dust mask should have accurately reflected the

capabilities of the product. Although Glindmeyer identified several advertisements to which

he took exception, he admitted the 8500 dust mask was never advertised as appropriate for use

with asbestos. Glindmeyer testified that he believed 3M had a duty to warn affirmatively that

the 8500 dust mask was not approved for use around asbestos, and that 3M should have affixed

a warning to the mask that said “Don’t use around asbestos.”

¶36.     As to the 8710 respirator, Glindmeyer testified that 3M falsely advertised that the

respirator could be used around asbestos and that it was “one-size-fits-all.” Glindmeyer

testified that 3M did get approval to use the respirator in asbestos areas from the Bureau of

Mines; however, Glindmeyer did not approve of the testing performed by the Bureau in making

its assessment. Glindmeyer also failed to provide any testimony that the masks did not fit the

four plaintiffs.

¶37.     Glindmeyer based the majority of his testimony on corporate documents from 3M and

on the plaintiffs’ own deposition testimony. Glindmeyer did not interview the plaintiffs, their


                                                   19
families, coworkers or visit their work sites. Glindmeyer stated that he could not testify as to

any plaintiffs’ exposure to asbestos while wearing a 3M mask.

¶38.   Bobby Lawrence claimed that he had some exposure to asbestos at Halter Marine

Shipyard in Pascagoula where he worked for two years in the 60s. Lawrence had other

employment after working at Halter Marine where he did not wear a mask or respirator and

may have been exposed to asbestos. Since 1993 he has been working as a mechanic doing brake

jobs. James Curry worked for the railroad from 1957 until 1989, and never wore respiratory

protection when he worked as a laborer. In the late ‘70s and early ‘80s, he worked as a welder

and used two different types of respiratory protection. One mask worn by Curry did not fit the

description of either the 8500 or the 8710. The second mask had a different color band than

was used with the 8500. Curry also performed drywall work between 1965 and 1969 where he

was exposed to dust, but he did not use a respirator. Neither Lawrence or Curry testified that

they saw a box with an advertisement or a package for the 8500 or 8710 mask.

¶39.   Simeon Johnson testified that he used a mask while employed with Superior Coach;

however, social security records only show him working between the months of June and

September of 1969. While employed at Superior Coach, Johnson did not work with asbestos

products; his job was to spray tar onto the sides of school bus panels. Johnson was also

employed by John Deere, J.H. Moon doing brake work as a vehicle mechanic, and Medart

Lockers where he did not wear protection. From 1980 until 1993, Johnson worked at a

newspaper doing maintenance and repair work on boilers where he also did not wear a mask.

Phillip Pate was employed by Medart Lockers also, but he stated that he wore protective

respiratory masks during his employment. He did not, however, see any packages or boxes with


                                                 20
3M on them. Pate was also employed by Colonial Homes and Vintage Enterprises where he

did not use respiratory protection.

¶40.    As to medical causation, the plaintiffs argue competent expert testimony was offered

by qualified witnesses to show that the plaintiffs were injured by 3M products. Dr. Egliman’s

testimony established that asbestos is a highly toxic substance which causes an incurable,

progressive, irreversible disease process in those persons exposed to it. Dr. Egliman also

testified that diagnosis with such a disease was proof of exposure to asbestos. He further

quantified the future risks faced by persons with the disease. Dr. Glindmeyer testified that

based on the plaintiffs’ stated use of 3M products and their diagnosis of asbestosis by another

physician, 3M’s products “contributed to their over exposure because it allowed them to work

in dusty conditions for longer periods, but did not protect them from the fine dust that cause

lung damage and disease.” Finally, Dr. McNair, the only witness who actually examined each

plaintiff, testified that he believed each plaintiff was suffering from an asbestos-related

disease.

¶41.    Plaintiffs alleging a defective design must show by a preponderance of evidence that

at the time the product left the control of the manufacturer:

        (I) The manufacturer or seller knew, or in light of reasonably available
        knowledge or in the exercise of reasonable care should have known, about the
        danger that caused the damage for which recovery is sought; and
        (ii) The product failed to function as expected and there existed a feasible
        design alternative that would have to a reasonable probability prevented the
        harm. A feasible design alternative is a design that would have to a reasonable
        probability prevented the harm without impairing the utility, usefulness,
        practicality or desirability of the product to users or consumers.




                                                    21
Miss. Code Ann. § 11-1-63(f). Therefore, plaintiffs have the burden of showing that the “defect

that allegedly was the proximate cause of their injury existed at the time that the product left

the hands of the manufacturer, and that the defect rendered the product unreasonably

dangerous. Accordingly, the proof must support that no material change in that product

occurred after leaving the manufacturer’s control.” Clark v. Brass Eagle, Inc., 866 So. 2d
456, 461 (Miss. 2004). The plaintiffs here were thus required to prove that at the time the

8500 dust mask and the 8710 disposable respirator left 3M’s control, there was a feasible

alternative design available that would have prevented the harm without impairing the

usefulness of the product.

¶42.    The 8500 dust mask was only approved for non-toxic nuisance dusts. 3M did not

represent to consumers that the 8500 dust mask was appropriate for protection from asbestos.

The 8710 disposable respirator was approved by the Bureau of Mines to be used in areas of

known asbestos exposure. However, when OSHA reduced the permissible exposure limit for

environments in which the respirators could be used, 3M voluntarily withdrew the 8710 as an

approved respirator for use with asbestos. The plaintiffs’ expert offered no feasible design

alternative to the 8710 disposable respirator which could have been used. The plaintiffs also

offered no proof from which a reasonable jury could conclude that an injury was caused by a

defect that existed at the time the mask was sold by 3M.

¶43.    To rely on an inadequate warning to establish the existence of a defect, plaintiffs must

prove that:

        1. the manufacturer or seller knew or in the light of reasonably available
        knowledge should have known about the danger; and
        2. that the ordinary user or consumer would not realize its dangerous condition.


                                                 22
Miss. Code. Ann. § 11-1-63(c)(I).

        An adequate product warning or instruction is one that a reasonably prudent
        person in the same or similar circumstances would have provided with respect
        to the danger and that communicates sufficient information on the dangers and
        safe use of the product, taking into account the characteristics of, and the
        ordinary knowledge common to an ordinary consumer who purchases the
        product ...

Miss. Code Ann. § 11-1-63(c)(ii). There was no evidence presented that any plaintiff that any

employer read or relied on any 3M advertisement, brochure, package or label. See Rogers v.

Elks River Safety Belt Co., No. CIV.1:95CV115-D-D, 1996 WL 671316 (N.D. Miss. Sept.

20, 1996) (Even if the operator does not read the warnings, the seller may reasonably assume

that they will be read and heeded; and a product bearing such a warning, which is safe for use

if it is followed, is not in defective condition, nor is it unreasonably dangerous.); Wyeth Labs.,

Inc. v. Fortenberry, 530 So. 2d 688, 691 (Miss. 1988) (finding that absent any proof that the

warning a patient argues should have been included in a flu vaccine package insert would have

caused the doctor not to administer the drug, the warning was irrelevant to liability).

¶44.    Further, in a failure-to-warn case, plaintiffs must prove that the alleged defective

warnings rendered the product unreasonably dangerous to the user or consumer; and that this

condition proximately caused the damages for which recovery is sought. Miss. Code Ann. §

11-1-63(a)(I), (ii) and (iii). A key element of causation for a failure-to-warn claim is proof of

a causal link between the plaintiffs’ injuries and the product’s allegedly lacking a warning or

having an inadequate warning. In other words, the failure to warn must be the proximate cause

of the injuries suffered or it is irrelevant. See Garner v. Santoro, 865 F.2d 629, 641, 642 (5th

Cir. 1989).


                                                    23
¶45.    The plaintiffs failed to demonstrate that some other warning would have given them

additional information that they did not already know and that they would have acted upon that

new information in a manner that would have avoided the injuries. The plaintiffs did not

demonstrate that any “missing” warning caused the injury. Evidence was presented at trial that

the 8500 dust mask was not marketed for use to protect against asbestos, and evidence was also

presented that the 8710 disposable respirator had been approved for use in areas of asbestos

exposure. No plaintiff testified that they ever read any warnings, or were therefore, misled by

any warnings placed on 3M’s products. The expert testimony provided by the plaintiffs failed

to address and account for the claim of defective design of 3M’s products.

¶46.    “If the facts so considered point so overwhelmingly in favor of the [moving party] that

reasonable [jurors] could not have arrived at a contrary verdict, we are required to reverse and

render.” Corley v. Evans, 835 So. 2d at 37. See also Wilson v. Gen. Motors Acceptance Corp.

883 So. 2d 56, 63 (Miss. 2004); Steele v. Inn of Vicksburg, Inc., 697 So. 2d 373, 376 (Miss.

1997); Bankston v. Pass Road Tire Ctr., Inc., 611 So. 2d 998, 1003 (Miss. 1992); McMillan

v. King, 557 So. 2d 519, 522 (Miss. 1990). Furthermore, when the plaintiffs fail to establish

a prima facie case showing the elements of the cause of action, the entry of a judgment

notwithstanding the verdict is proper. Bankston, 611 So. 2d at 1001. We thus find that the

learned trial judge in today’s case erred when she denied 3M's motion for JNOV and set aside

the verdicts against 3M due to the lack of evidence presented by the plaintiffs to support

recoverable damages. Therefore, for the reasons stated above, 3M is entitled to a judgment as

a matter of law.

                                          CONCLUSION

                                                 24
¶47.     The trial court erred in denying 3M’s motion for a judgment notwithstanding the

verdicts which would have set aside the verdicts against 3M due to the lack of evidence

presented by the plaintiffs to support recoverable damages. Therefore, 3M is entitled to a

judgment as a matter of law. Certainly, in all fairness to the trial judge, she was called upon to

make decisions without the benefit of Armond and its progeny, decided well after the trial of

the case sub judice. However, we have now previously held on numerous occasions that it is

improper to join groups of plaintiffs whose claims do not arise out of the same transaction or

occurrence. Because each plaintiff has his or her own unique set of facts and circumstances

to be presented at trial, this Court cannot find that the claims of these four plaintiffs arise out

of the same transaction or occurrence. Therefore, the claims of the remaining plaintiffs not

in the initial trial group shall be severed and transferred to an appropriate venue if those

plaintiffs elect to proceed to trial. Pursuant to recent precedent, the trial court shall also make

the proper determination as to whether severance is proper as to each defendant against whom

a plaintiff alleges a claim.

¶48.     Again, as to today’s plaintiffs, the Holmes County Circuit Court judgments rendered

in their favor pursuant to the jury verdicts are reversed, and judgment is rendered here in favor

of 3M that plaintiffs Simeon Johnson, James Curry, Bobby Joe Lawrence, and Phillip Pate take

nothing from 3M and that their complaint against 3M is finally dismissed with prejudice.

¶49.     REVERSED AND RENDERED.

     SMITH, C.J., WALLER AND COBB, P.JJ., AND DICKINSON, J., CONCUR.
EASLEY AND GRAVES, JJ., DISSENT WITHOUT SEPARATE WRITTEN OPINION.
DIAZ AND RANDOLPH, JJ., NOT PARTICIPATING.




                                                  25